Opinion issued March 8, 2018




                                       In The

                              C ourt of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-18-00022-CR
                            ———————————
                  IN RE JASON WAYNE MCBRIDE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Jason Wayne McBride seeks a writ of mandamus to compel the Comal

County District Attorney to provide relator with copies of certain listed documents. 1

We have no power to issue the requested writ.




1
      The underlying case is Ex parte Jason Wayne McBride, cause number CR2016-008,
      pending in the 207th District Court of Comal County, Texas, the Honorable R.
      Bruce Boyer, presiding.
      An appellate court’s power to issue a writ of mandamus is limited by statute.

We may issue a writ of mandamus if it is necessary to enforce our jurisdiction. We

may also issue a writ of mandamus against a judge of a district, statutory county,

statutory probate, or county court in our district. See TEX. GOV’T CODE § 22.221(a)-

(b). Relator has not demonstrated that his requested relief falls within our statutory

power. Because we may not issue the relief relator seeks, we deny the petition. See

TEX. R. APP . P. 52.8(a).

                                  PER CURIAM
Panel consists of Justices Bland, Lloyd, and Caughey.
Do not publish. TEX. R. APP . P. 47.2(b).




                                            2